Title: Continental Congress Report on Land for the Army, 4 June 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] June 4, 1783

The Committee appointed to consider of the best manner of carrying into execution the engagements of the United States for certain allowances of land to the army at the conclusion of the war submit the following resolution:

Congress having by their resolution of the  promised certain allowances of land to all officers, and to such soldiers of the United States engaged to serve during the war, who should continue in service to the end thereof.
Resolved that ’till provision can be made by the United States for locating and surveying to the officers and soldiers aforesaid the portions of land to which they are respectively intitled, certificates be given to them when furloughed or discharged as evidences of their claim upon the United States, specifying the name of each person, the regiment or corps to which he belongs, his rank therein, and the quantity of land to which he is in intitled—the certificates to be signed by the Pay Master General and to be in the form following: (Name and station)  in the  (Regiment or corps) is intitled to  (insert the quantity)  acres of land as a gratuity for his services during the war, agreeable to the resolutions of  the  day of  1783
[and that Certificates issue in like manner to the legal representatives of such officers & Soldiers as have been slain by the Enemy on producing proper proofs of the Titles.]
